DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed January 19, 2022 in response to the Office Action of October 21, 2021, is acknowledged and has been entered. Claims 1-21 are pending and being examined. Claim 21 is new.

2.	Examiner telephoned Ms. Priti Phukan on January 27, 2022 to suggest an Examiner’s amendment to delete duplicate claim 21 and potentially place the claims in condition for allowance, however, upon further search and consideration, additional prior art was uncovered and is presented below.

Claim Objections
3.	Applicant is advised that should claim 2 be found allowable, claim 21 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). 
	Examiner suggests canceling claim 21.


New Rejection
(based on new considerations)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


NOTE: Due to the numerous combinations of drugs claimed and for the sake of compact prosecution, each section of the rejection regarding each drug is titled below for clarity.

4.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0222982, Dranoff et al, claiming priority to July 2015; in view of US Patent 10,813,952, Childs et al, claiming priority to November 14, 2014; US Patent Application Publication 2019/0134174, Jones et al, claiming priority to June 3, 2016; Tonn et al (Cytotherapy, 2013, 15:1563-1570); Sun et al (International Journal of Nanomedicine, 2014, 9:1443-1452); Adkins et al (Journal of Clinical Oncology, 2011, 29, no. 15_suppl, abstract 5560); Verschaegen et al (Journal of Clinical Oncology, May 20, 2016, 34, no. 15_suppl, abstract 9036); Miller et al (Blood, 2015, 126:abstract 1957); Acoba et al (Journal of Clinical Oncology, 35: Rx Times (April 11, 2016) (http://rxtimes.com/altor-bioscience-corporation-partners-with-the-national-cancer-institute-to-further-develop-altors-alt-803-and-alt-801-cancer-immunotherapeutics/); Isacoff et al (Journal of Clinical Oncology, 2012, 30, no. 15_suppl, abstract e14582); Hamilton et al (Clinical Breast Cancer, 2013, 13:416-420); Masci et al (Anticancer Research, 2013, 33:4603-4610); and Soliman (OncoTargets and Therapy, 2017, 10:101-112, published online Dec 21, 2016).
Dranoff et al teach administering combination therapies to subjects to treat cancer, the therapies comprising:
	(a) PD-L1 checkpoint inhibitor antibody ([8]; [22-24]; [28]; [41-47]; [89]; [143]; [648-668]) such as avelumab also known as MSB0010718C and disclose the sequences of the antibody ([663-664]), as well as administering the antibody at 10 mg/kg and intravenously ([819]; [822]; Table 11);
(b) Immunomodulatory cytokines including IL-15, IL-15 agonist, and superagonist ALT-803 ([22-23]; [100-103]; [150]; Table 8; [253]; [298]; [716-720]; claims 33, 40, 42);
(c) chemotherapy including ABRAXANE® ([896]; [905]), cisplatin ([295]; [905-908]), 5-FU ([159]); doxorubicin ([908]; [912]; [915]); 
(d) NK cells ([22-23]; [232-233]); and
(e) bevacizumab ([322-323]; [905-908]; [910]; [915-916]);
Dranoff et al discloses the cancers to be treated include lung cancers, breast cancer, HNSCC, pancreatic cancers, and hematological malignancies ([12-13]; [90-93]) and administering checkpoint inhibitor antibody combination therapies for successive cycles of 28 days ([197]l Figure 22; Table 11, [1148-1151]).
reg depletion and/or decreasing myeloid-derived suppressive cells (MDSCs)) can result in a more effective and/or prolonged therapeutic response. Dranoff et al teach combination therapies that optimize one, two, or all of: (i) antigen presentation, e.g., increasing antigen presentation (e.g., by enhancing one or more of dendritic cell activity or maturation, antigen uptake, or antigen processing); (ii) effector cell response, e.g., increasing effector cell response (e.g., enhancing B cell and/or T cell activation and/or mobilization, e.g., in the lymph node); or (iii) tumor immunosuppression, e.g., decreasing tumor immunosuppression (e.g., increasing T cell infiltration and tumor cell killing). Dranoff et al teach their combinations described herein can provide a superior beneficial effect, e.g., in the treatment of a disorder, such as an enhanced anti-cancer effect, reduced toxicity and/or reduced side effects, compared to monotherapy administration of the therapeutic agents in the combination. For example, one or more of the therapeutic agents in the combination can be administered at a lower dosage, or for a shorter period of administration, than would be required to achieve the same therapeutic effect compared to the monotherapy administration ([11]).
haNK cell therapy:
Dranoff et al do not teach the NK cells are haNK cells and administering 2X109 cells on day 9 of the cycle.
Tonn et al teach successfully clinically treating lung cancer patients with NK-92 cells and at a doses of 1X109, 3X109, and 1X1010 cell/m2. Tonn et al teach the beneficial response in lung cancer patients was expected because murine studies with NK-92 cells have shown they migrate to and reside in the lungs within the first hours after IV administration, where they stay for several hours before they circulate to distant regions. Tonn et al suggest combining NK cell therapy with IL-15 to augment efficacy of therapy and teach the NK-92 cell line has been engineered to express a high affinity Fc receptor for improved combined therapy with antibodies (abstract; Methods; Table 1; Discussion).
Childs et al teach a method of treating cancer in a patient, the method comprising administering to the patient a high affinity variant natural killer cell (NK cell transfected with CD16-V158 encoding nucleic acid) having high ADCC activity, a therapeutic monoclonal antibody such as bevacizumab, IL-15, and chemotherapeutics including 5-FU, platinum agents, and doxorubicin (abstract; col. 4, lines 45-67; col. 5, lines 1-27; col. 8, line 53-67; col. 11, lines 35-55; col. 16, lines 38-46; Table 1; col. 21, lines 4 to col. 24, line 40; Example 1). Childs et al teach that administration of high affinity NK cells improves the outcome of cancer patients treated with any anti-tumor targeting antibodies, where the NK cells enhance antibody ADCC and bolster anti-tumor responses compared to monoclonal antibody therapy alone (col. 11, lines 35-55). Childs et al suggest the engineered NK cells can be administered at doses of 1x109 to 1x1010 
Jones et al teach a method for treating cancer in a subject, the method comprising administering to the subject combination therapy comprising:
 (a) haNK cells;
(b) ALT-803 (IL-15 superagonist);
(c) paclitaxel;
(d) conventional chemotherapeutics including cisplatin, carboplatin, doxorubicin and 5-FU;
 (e) antibodies that down-regulate immune checkpoint molecules including antibodies to PD-L1;
(f) and bevacizumab ([12-16]; [35]; [37]; [90]; [93-180]; [225-226]; [232-238];  [239-249]; [254-255];  [260-261]; [272-275]; [279-280]; [284-285]; [287-295]; [300-320]; [372]; Table 3). Jones et al teach many cancer patients have severely weakened immune systems due to chemotherapy, the disease itself or other factors. haNK cells are NK cells modified to express high-affinity CD16 and can potentiate the therapeutic efficacy of a broad spectrum of antibodies directed against cancer cells ([247-248]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer haNK cells as the NK cell therapy in the method of Dranoff et al and the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) the cited combined references teach administering NK cell therapy and combined therapies for activating NK cells and the anti-cancer immune response; (2) Tonn et al teach that doses of NK-
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer haNK cells as a dose of 2X109 cells and on day 9 of a treatment cycle. One would have been motivated to, and have a reasonable expectation of success to, because: (1) the cited art teach the need to administer NK cell therapy for cancer treatment; (2) Tonn et al teach and demonstrate overlapping doses of 1X109, 3X109, and 1X1010 NK cells/m2 for clinical application of cancer treatment; (3) Childs et al suggest overlapping doses of high affinity variant NK cells at 1x109 to 1x1010 cells and administering at various schedules with other immunomodulatory agents; and (4) the function of haNK cells as the NK cell therapy in cancer treatment is known and reasonably expected to perform the same therapeutic function when administered on day 9 of a cycle or any other day of the cycle. 

Cisplatin is administered as the platinum chemotherapeutic on day 1 of the cycle and at a dose comprising 125mg:

Dranoff does not teach the platinum agent is administered on day 1 of the cycle and at a dose comprising 125mg.
Sun et al teach treating cancer patients by administering a combination therapy of cisplatin at 75 mg/m2 on day 1 of a 28 day cycle, up to 6 cycles, combined with nab-paclitaxel administered every week at 125 mg/m2 on days 1, 8, and 15 of a cycle (abstract; p. 1444, col. 2, Treatment). Sun et al teach the addition of cisplatin improved nab-paclitaxel therapy and was highly effective with quick responses (abstract).
Adkins et al teach treating cancer patients by administering a combination therapy of cisplatin at 75 mg/m2 every three weeks, nab-paclitaxel at 100 mg/m2 weekly, 5-FU at 750 mg/m2 per day x3 CIVI for two cycles, and a therapeutic antibody. Adkins et al teach the combination therapy results in a high likelihood of favorable response and compares favorably with past therapeutic regimens.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer cisplatin at a dose comprising 125 mg in the method of Dranoff. One would have been motivated to, and have a reasonable expectation of success to, because Dranoff suggests administering cisplatin in the combination therapy for cancer treatment, and Sun et al and Adkins et al demonstrate that cisplatin comprising a dose of 125 mg in combination therapy, including with nab-paclitaxel, improves nab-paclitaxel therapy, and results in favorable, highly effective, and quick responses.

Avelumab as the PD-L1 antibody administered at 10 mg/kg:
Dranoff teaches the PD-L1 checkpoint inhibitor antibody of the therapeutic combination can be avelumab, teach the known sequences of the antibody, and teach administering IV doses of antibody at 10 mg/kg as set forth above.  
Dranoff does not exemplify administering avelumab as the PD-L1 antibody and at 10 kg/mg IV.
Verschaegen et al teach clinically administering avelumab to lung cancer patients at a dose of 10 mg/kg IV every 2 weeks resulting in compete responses, partial responses and stable disease.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer avelumab at a dose of 10 mg/kg IV in the method of Dranoff. One would have been motivated to, and have a reasonable expectation of success to, because Dranoff suggests administering avelumab as the PD-L1 antibody in the combination therapy for cancer treatment and suggests administering antibodies at 10mg/kg IV, and Verschaegen et al demonstrate that avelumab is successfully clinically applied to treat cancer patients at a dose of 10 mg/kg IV.

ALT-803 is administered at a dose of 10 ug/kg  and administered subcutaneously:
Dranoff teaches administering IL-15 super agonist ALT-803 in the combination cancer therapy as set forth above.
Dranoff does not teach ALT-803 is administered subcutaneously or at doses of 10 ug/kg in the combination.
Acoba et al teach a clinical study combining cancer therapeutic IL-15 superagonist ALT-803 with nab-paclitaxel, wherein ALT-803 is administered on days 2, 9, and 16 of a cycle at an assigned dose, and nab-paclitaxel is administered at 125 mg/m2 on days 1, 8, 15 of a 28 day cycle.
Miller et al teach pre-clinical studies show ALT-803 exhibits potent anti-tumor activity. Miller et al teach clinically treating cancer patients with a dose of 10 ug/kg of ALT-803 and teach subscutaneous delivery can increase half-life, decrease peak serum concentrations, and distribute to lymphoid tissues optimizing drug delivery. Miller et al teach there is currently a clinical trial administering ALT-803 subcutaneously. 
Rx Times teaches that combination studies of ALT-803 and checkpoint inhibitors have yielded encouraging results in solid tumor models and have led to the initiation of a Clinical trial of ALT-803 combined with PD-1 antibody nivolumab in patients with NSCLC. Rx Times teaches that ALT-803 exhibits potent immunostimulatory activity when administered as a monotherapy and as combination therapies with other types of therapeutic agents. ALT-803 simultaneously mobilizes both innate and adaptive arms of the immune system to elicit rapid, robust, and long-lasting responses against cancer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer ALT-803 at a dose of 10 ug/kg subcutaneously  in the method of Dranoff. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Dranoff suggests administering ALT-803 in the 

5-FU is administered comprising 400 mg/m2 IV by continuous infusion over at least 24 hours:
Dranoff teaches administering 5-FU in the combination cancer therapy as set forth above.
Dranoff does not teach the dose comprises 400 mg/m2 IV by continuous infusion over at least 24 hours.
Isacoff et al teach combination therapy applied clinically to cancer patients comprising 5-FU with nab-paclitaxel, platinum agent, and bevacizumab that resulted in response rates and survival benefits greater than what is usually observed with gemcitabine based therapy. Isacoff et al teach administering 5-FU at 180 mg/m2/day X 14 days via an ambulatory pump, nab-paclitaxel 100 mg/m2 and platinum agent IV on days 1, 8, and 15, and bevacizumab at 5 mg/kg on days 1 and 15 of each cycle.
Adkins et al (cited above) teach treating cancer patients by administering a combination therapy of cisplatin at 75 mg/m2 every three weeks, nab-paclitaxel at 100 mg/m2 weekly, 5-FU at 750 mg/m2 per day x3 CIVI for two cycles, and a therapeutic 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer 5-FU at a dose comprising 400 mg/m2 IV by continuous infusion over at least 24 hours in the method of combination therapy taught by Dranoff. One would have been motivated to, and have a reasonable expectation of success to, because Dranoff suggests administering 5-FU in the combination therapy, and Isacoff and Adkins both teach and exemplify clinically administering 5-FU for cancer treatment by IV infusion over several days for doses comprising a range across 400 mg/m2, and demonstrate successfully treating cancer by combining 5-FU in therapies with nab-paclitaxel, platinum agents, and bevacizuzmab.

Bevacizumab is administered at a dose of 5 mg/kg IV:
Dranoff teaches administering bevacizumab in the combination cancer therapy as set forth above.
Dranoff does not teach administering bevacizumab at a dose of 5 mg/kg IV.
Hamilton et al teach a method of clinically treating cancer comprising administering a combination of nab-paclitaxel, bevacizumab, and platinum agent. Hamilton et al teach administering bevacizumab at 10 mg/kg IV on days 1 and 15, and nab-paclitaxel at 100 mg/m2 IV with a platinum agent on days 1, 8, and 15 of a 28 day cycle. Hamilton et al teach the method resulted in complete and partial responses and stable disease (abstract; Figure 1; Table 3).
Isacoff et al (cited above) teach combination therapy applied clinically to cancer patients comprising 5-FU with nab-paclitaxel, platinum agent, and bevacizumab that resulted in response rates and survival benefits greater than what is usually observed with gemcitabine based therapy. Isacoff et al teach administering 5-FU at 180 mg/m2/day X 14 days via an ambulatory pump, nab-paclitaxel 100 mg/m2 and platinum agent IV on days 1, 8, and 15, and bevacizumab at 5 mg/kg on days 1 and 15 of each cycle.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer bevacizumab at a dose of 5 mg/kg IV in the method of combination therapy taught by Dranoff. One would have been motivated to, and have a reasonable expectation of success to, because Dranoff suggests administering bevacizumab in the combination therapy, Isacoff teaches 5 mg/kg doses of bevacizumab, and both Isacoff and Hamilton teach successfully treating cancer by combining bevacizumab in therapies with nab-paclitaxel and platinum agents.

Doxorubicin is administered  at 20 mg/m2:
Dranoff teaches administering doxorubicin in the combination cancer therapy as set forth above.
Dranoff does not teach administering doxorubicin at a dose of 20 mg/m2.
Masci et al teach treating cancer patients by administering doxorubicin at 20 mg/m2 weekly IV. Masci et al teach the treatment was effective (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer doxorubicin at 20 mg/m2 weekly IV in the 2 of doxorubicin is effective for cancer treatment.

Nab-paclitaxel is administered IV on days 1 and 15 of a cycle:
Dranoff teaches administering nab-paclitaxel in the combination cancer therapy as set forth above.
Dranoff does not teach administering nab-paclitaxel on days 1 and 15 of a cycle.
Sun et al, Isacoff et al, Adkins et al, Hamilton et al all teach administering nab-paclitaxel in combination cancer therapies on days 1 and 15 of a cycle as set forth above.
Soliman teaches that chemotherapy results in a cytotoxic killing of tumor cells that provides a natural source of tumor antigen, and suggest combining chemotherapeutic treatment with checkpoint inhibitor therapy to increase antigen presentation and immune responses (p. 103, col. 2). Soliman teaches that paclitaxel is a particularly strong immunostimulant because it can both activate CD8+ T cells and reduce immunosuppressive cells such as regulatory T cells (p. 104, col. 2). Soliman teaches that taxanes also result in the production of immunostimulatory cytokines that can augment antitumor activity of immunotherapies (p. 104, col. 2). Soliman review several clinical studies combining paclitaxel with checkpoint inhibitor therapy for cancer (Table 2). Soliman teaches that nab-paclitaxel has been combined with checkpoint 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer nab-paclitaxel on days 1 and 15 of each cycle in the method of combination therapy taught by Dranoff. One would have been motivated to, and have a reasonable expectation of success to, because Dranoff suggests administering nab-paclitaxel in the combination therapy, and Sun et al, Isacoff et al, Adkins et al, Hamilton et al, and Soliman all teach and demonstrate successful clinical treatment of cancer by administration of nab-paclitaxel in combination therapies on days 1 and 15 of a cycle.

Given the known and established immunotherapeutic effects for each of these agents in the treatment of cancer and the immune system, as well as several of their known successful improved combined effects, it is well within the level of the ordinary skilled artisan to combine these agents at the dosages taught and expect them to function as taught and demonstrated by the prior art for the successful treatment of cancer.




6.	Conclusion: No claim is allowed. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Laura B Goddard/Primary Examiner, Art Unit 1642